Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the RCE filed on 02/01/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.      
	Claim 1 has been amended. Claims 14-23 have been canceled.  Overall, claims 1 and 4-13 are pending in this application.

Allowable Subject Matter
Applicants’ amendments filed 02/01/2021 have overcome the previously applied combination of prior art. An updated search was subsequently performed by the Examiner, and it was determined that no other prior art reference or combination of references successfully disclose Applicant's invention, as now claimed. Therefore, claims 1 and 4-13 are allowed over the prior art of record.


The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1: As pointed out by the applicants’ amendment (see amendment to the Claims section, page 3) and the applicants’ argument (see Remarks section, pages 5-7), the prior art  reference fails to disclose or render obvious the claimed combination including the limitation directed to each outward projection of the inner rotor having a first sealing surface and a second sealing surface circumferentially opposed to each other for respective engagement with corresponding sealing surfaces of adjacent inward projections of the outer rotor such that in an operational configuration in which the outer rotor is driven in a first direction, over at least a portion of a range of travel of the outer rotor the first sealing surface seals against a first corresponding inward projection with a first gap between at least part of the second sealing surface and a second corresponding inward projection and when the outer rotor is driven in a second direction opposed to the first direction, over the same portion of the range of travel of the outer rotor the second sealing surface seals against the second corresponding inward projection with a second gap between at least part of the first sealing surface and the first corresponding inward projection.
Additionally, the claims are allowed because the prior art of record does not teach the advantages of combining the use of the outer rotor is driven in a first direction, in an operation, over at least a portion of a range of travel of the outer rotor the first sealing surface seals against a first corresponding inward projection with a first gap between at least part of the second sealing surface and a second corresponding inward projection and when the outer rotor is driven in a second direction opposed to the first direction, over the same portion of the range of travel of the outer rotor the second sealing surface seals against the second corresponding inward projection with a second gap between at least part of the first sealing surface and the first corresponding .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746